Exhibit 2.45 EXCHANGE AGREEMENT THIS EXCHANGE AGREEMENT (the “ Agreement ”), dated as of November 24, 2015, is made by and between: a) NewLead Holdings Ltd. , a company established under the laws of Bermuda with a registered address at Canon’s Court, 22, Victoria Street, Hamilton, Bermuda (the “ Company ”), and b) Nereus Marine Services S.A. , a company established under the laws of 80 Broad Street, Monrovia, Liberia (the “ Holder ”). (Jointly the Parties and singly the Party) WHEREAS, pursuant to a certain Settlement Agreement, dated as of December 17, 2013, (the “
